         Case 1:20-cr-10111-RWZ Document 142 Filed 04/28/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                         )
UNITED STATES OF AMERICA )
                         )
     v.                  )                             Case No. 1:20-cr-10111-RWZ
                         )
CHARLES LIEBER           )
                         )
     Defendant.          )
                         )

           ASSENTED-TO MOTION TO CONTINUE STATUS CONFERENCE

       The United States of America, through the undersigned Assistant U.S. Attorneys and with

the assent of the defendant, respectfully moves this Court to continue the status conference

currently scheduled for Wednesday, April 28, 2021 for approximately ten days so that the final

two pretrial discovery-related matters can be resolved. In further support of this motion, the

Government states as follows.

       The defendant has been charged by Superseding Indictment with making false statements,

making and subscribing false tax returns, and failing to file reports of foreign bank and financial

accounts. He was arraigned on July 30, 2020 and pleaded not guilty. The most recent status

conference was held on March 26, 2021, during which the Court set the next status hearing for April

28, 2021. See ECF. No. 133.

       As discussed during the March 26th status conference, there are two pending discovery-

related matters that are or are about to be ripe for resolution by the Court. First, the defendant filed

(under seal) a motion to compel certain discovery on April 14, 2021. See ECF No. 136 (defendant’s

motion for leave to file under seal). The government expects to file its opposition to the defendant’s

motion on April 28, 2021. The government understands that the defendant’s reply brief, if any, will

be filed shortly after that. Second, Harvard University—the defendant’s employer at all times relevant
         Case 1:20-cr-10111-RWZ Document 142 Filed 04/28/21 Page 2 of 3




to this case—has substantially completed its production of documents to the government. As the

Court is aware, the defendant made a claim of attorney-client privilege as to some of the documents

produced by Harvard. A filter Assistant U.S. Attorney not otherwise participating in this matter

reviewed those documents and, thereafter, filed a motion seeking judicial review of the defendant’s

claim. Undersigned counsel for the government understands that this litigation has been fully briefed,

and that a decision from this Court is forthcoming. Accordingly, to facilitate the resolution of these

two discovery issues and with the defendant’s assent, the government respectfully moves the Court

to continue the status conference scheduled for April 28, 2021 for approximately 10 days. Following

the resolution of the final discovery-related matters, the parties anticipate that this case will ready to

be transferred back to the District Court.

        Also with the defendant’s assent, the government separately asks the Court exclude the

time from April 28, 2021 through and including the date of the next status conference from the

time within which the trial must commence under the Speedy Trial Act pursuant to 18 U.S.C. §§

3161(h)(7)(A) and Local Rule 112.2. Should the Court allow this motion, the government will file a

separate, assented-to motion for excludable delay.

                                                Respectfully submitted,

                                                NATHANIEL R. MENDELL
                                                Acting United States Attorney

                                         By:    /s/ Jason A. Casey
                                                JASON A. CASEY
                                                JAMES R. DRABICK
                                                Assistant United States Attorneys




                                                    2
        Case 1:20-cr-10111-RWZ Document 142 Filed 04/28/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that this document was filed on April 28, 2021, through the ECF system,
which will provide electronic notice to counsel as identified on the notice of Electronic Filing.

                                            /s/ Jason A. Casey
                                            JASON A. CASEY
                                            Assistant United States Attorney




                                               3
